—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered September 6, 1995, convicting defendant, after a jury trial, of resisting arrest and, after a plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to concurrent prison terms of 1 year, unanimously affirmed.
*28The evidence was legally sufficient to establish defendant’s guilt and the verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). The weight and sufficiency of the evidence supporting the jury’s verdict convicting defendant of resisting arrest was not undermined by defendant’s acquittal of criminal possession of a weapon in the second degree and the jury’s inability to reach a verdict on the other counts (People v Thomas, 239 AD2d 246, lv denied 90 NY2d 911). Defendant’s “ ‘masked repugnancy argument’ ” (People v Rodriguez, 179 AD2d 554) “calls for an impermissible invasion of the jury’s deliberative processes” (People v Rivera, 201 AD2d 377, lv denied 83 NY2d 875). Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.